DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 10 and added new claim 11; therefore, only claims 1-9 and 11 remain for this Office Action.

Allowable Subject Matter
Claims 1-9 and 11 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a display device comprising: a main body having a display; an outer box in which a control board configured to control the display is embedded, the outer box being separated from the main body; a first antenna provided in the main body; a second antenna configured to wirelessly communicate with the first antenna, the second antenna being provided in the outer box; an antenna bracket to which the second antenna is coupled; and an antenna mount to which the antenna bracket is coupled, the antenna mount being configured to cover an opening defined in the outer box, wherein the antenna bracket comprises an antenna cover configured to cover the second antenna and made of a transparent or translucent plastic material, wherein the antenna mount comprises a pair of restriction portions inwardly extended to restrict the antenna bracket in a horizontal direction, wherein the pair of restriction portions are in contact with both sides of the antenna cover, wherein the antenna cover is restricted between the pair of restriction portions, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of a display device comprising: a main body having a display; 3Docket 3110-3241an outer box in which a control board configured to control the display is embedded, the outer box being separated from the main body; a first antenna provided in the main body; a second antenna configured to wirelessly communicate with the first antenna, the second antenna being provided in the outer box; an antenna bracket to which the second antenna is coupled; and an antenna mount to which the antenna bracket is coupled, the antenna mount being configured to cover an opening defined in the outer box, wherein the antenna bracket comprises an antenna cover configured to cover the second antenna and made of a transparent or translucent plastic material, wherein the antenna bracket further comprises a protrusion rib that protrudes from both sides of the antenna cover, and wherein the antenna mount has a sliding groove for receiving a portion of the protrusion rib, nor would it have been obvious to one of ordinary skill in the art to do so. 4Docket 3110-3241    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844